CHATFIELD, District Judge.
The Scout was injured while entering the gateway of the Erie Basin, at high speed. The actual blow was occasioned by the movements of the Scout under a reversed engine, the captain of the Scout, immediately upon the imminence of -collision, assuming that it was his duty to reverse. While perhaps he -cannot be, blamed for forming that conclusion under the circumstances, nevertheless the fact that his actions seem to have made the collision inevitable is sufficient to relieve the Smith, there being no negligence on the Smith’s part prior to the time when the engines of the Scout were reversed. For that reason the libel against the Smith must "be dismissed.
The injuries to the Scout'by reason of the collision caused her to .settle by the head, but her watertight bulkheads did not give way and she remained afloat, moving rapidly astern under the reversed engine, -in such a direction as to pass entirely around the Smith and into the Basin. Her speed astern was such as to carry her entirely across the Erie. Basin and into collision with the steamer Luckenbach before she -could' be-reached by any one. In the meantime the crew had climbed *629•on board the Smith, while the Scout was working around the Smith under the reversed engine, and the Smith proceeded to turn around and follow the Scout. As the Scout touched the Uuckenbach, Haigh succeeded in getting on board and making what appears to be a brave and quick-witted attempt to prevent further loss and any possible danger by shutting off the engines and pulling the fires, which had to be done in a space where the possibilities of danger to himself were very great. While he was occupied in this, the exact occurrence^ being accompanied with so much excitement that none of the parties seem to have a satisfactory recollection of just the order of events, the Smith caught up with the Scout, and the crew of the Scout again came on board, the engineer of the Scout then going down to the engine room to see about his engines and fires. The tug Moran also came alongside of the tug on the other side from the Smith, and from that time on both the Moran and the Smith lent the proper amount and kind of aid in supporting the bow of the Scout, arranging a sling with hawsers, standing by her during the night, and leaving in the morning after about 10 hours of service. The Smith continued to assist the Scout until she was placed in a dry-dock some three or four hours later.
Under'the circumstances, the Moran and the Smith should be compensated for their services in the nature of salvage, not for services under great danger nor of extreme difficulty. The repairs of the Scout which must be borne by the owner are considerable, and, if the whole situation is taken into account, it would seem that 10 per cent, of the Scout’s value ought to compensate the different parties for what they did. I will allow Haigh $400, the Moran and her crew $700, and the Smith and her crew $700.
While the services of the Smith were longer in duration, there was nevertheless some obligation on her to do what she could, inasmuch as she had been in collision with the véssel; and the services of the Moran, while they were not called for by any relation between the Moran and the Scout, nevertheless accomplished no more than the services of the Smith.
As to the engineer, who apparently suggested to Haigh his action at the same time that the idea occurred to Haigh, I think the matter should be left to be adjusted between themselves.